 WOLFKILL FEED CORP.Walfldll Feed&Fertilizer Corp.andJerry K. Wil-liams.Case 19-CA-1671722 November 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND JOHANSENOn 22 August 1985 Administrative Law JudgeDavid G. Heilbrun issued the attached decision.The Respondent filed exceptions and a supportingbrief.The General Counsel filed cross-exceptions,an answering brief, and a brief in support of the de-cision.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusions,and to adopt the recommendedOrder.2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent,WolfkillFeed & Fertilizer Corp., Stanwood, Washington,itsofficers,agents, successors, and assigns, shalltake the action set forth in the Order.'No exceptions were filed with respect to the judge's discussion con-cerning deferral to arbitration.2The Respondent argues, in effect, that legitimate business concernswill prevent the discruminatees from being reinstated The Respondent'sargumentismore appropriately left to the compliance stage of this pro-ceeding.MelvinR. Kang,Esq.,for the General Counsel.Bruce Michael CrossandMichael T Reynvaan,Esqs. (Per-kins,Coie, Stone,Olsen & Williams),of Seattle,Wash-ington,for the Respondent.DECISIONSTATEMENT OF THE CASEDAVID G. HEILBRUN, Administrative Law Judge. Thiscasewas triedatSeattle,Washington, 30 May 1985.1The charge was filed by Jerry K. Williams 1 May andthe complaintwas issued27 February 1985. The primaryissuesare whether Wolfkill Feed & Fertilizer Corp., theRespondent, (a) unlawfully laid off Williams, DonaldBowman,and MarvinHansen becausethey concertedlycomplained to theWashington State Department ofLabor and Industries, Division of Safetyand IndustrialHealth (WISHA)regarding;theirwages, hours, and'All dates arefrom November1983 untilOctober1984 unless other-wise indicated.635working conditions, in violation of Section 8(a)(1) of theNational Labor Relations Act and (b) whether neverthe-less the complaint should be dismissed because the Re-gionalDirector revoked a prior decision to defer proc-essing ofthe case pursuant to the Board's policy in Col-lyer InsulatedWire,192 NLRB 837 (1971), as modifiedby United Technologies Corp.,268 NLRB 557 (1984).On the entire record,2 including my observation of thedemeanor of witnesses, and after consideration of briefsfiledby the General Counsel and the Respondent, Imake the followingFINDINGS OF FACT1.JURISDICTIONThe Respondent, a Washington corporation, processesand sells feed and fertilizer at this facility in Stanwood,Washington. It annually sells and ships goods or servicesfrom all its facilitieswithin the State of Washingtonvalued in excess of $50,000 to customers outside theState, or to customers within the State which were them-selves engaged in interstate commerce by other than in-direct means. The Respondent admits and I find that it isan employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESA. SettingThe establishment involved in this proceeding is partof a multifacility enterprise headquartered inMonroe,Washington, which engaged in feed mill and fertilizerproduction plus the operation of poultry farms. ThisStanwood,Washington facility is managed by Jerry M.Wolfkill, a corporate vice president, and comprises atone integrated location a retail store, warehouse, andfeed mill with appurtenant grinder, mixers, scales, silos,bins, and related apparatus for the movement of prod-ucts.A collective-bargaining relationship exists between Re-spondent and Teamsters Local 38, with contract repre-sentation at Stanwood applying only to drivers and feedmill workers of which there were three and four, respec-tively, during November. Other individuals of an admin-istrative capacity, part-time warehouse employees, custo-dial,or in-store operations were not covered by theTeamsters agreement. A grievance and arbitration proce-dure was set forth in relevant contract language as arti-cleXIV, and keyed to "interpretation or application ofany of the terms of this Agreement." Unsettled oralgrievanceswere to be reduced to writing concerningtheir facts, remedy sought, and reference "to the articleor articles of the Agreement alleged to have been violat-ed." The arbitration clause contemplated arbitral selec-tion from an FMCS list, and contained an express decla-ration that the agreement may not be altered in the proc-ess of an arbiter arriving at a decision.2 Errorsin the transcripthave been noted and corrected277 NLRB No. 58 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. Basis of AnalysisDuring late fall of 1983 feed mill operations were car-ried out by pairing the employees on shifts that rotatedeach week. One team was Bowman and Williams, theother was Hansen working with Mike Lynn. These pairsalternately covered a day shift of 9 hours on Mondaythrough Thursday, and a swing shift of 7 hours from 4 toII p.m. on Monday through Thursday, plus a 9-hourworkday on Friday.Prior to November feed mill employees were allowedunrestricted access during all working hours to Respond-ent's store and office area in which a restroom was locat-ed.Wolfkill testified that this practice resulted in unwel-come disarray to the office from after-hours use, and thatplans had been made to revamp basic lunchroom andrestroom facilities for employees. In November the se-quence of renovation work caused a locking of the doorformerly used by feed mill employees for their after-hours access to a bathroom, first aid kit, and relief fromparticularly cold temperatures.Bowman testified that this change dismayed him andthe other mill employees, but from overheard remarks ofAssistantManager Rick Schmitt, it appeared the changewas permanent. However, Wolfkill testified that he hadinvitedHansen to coordinate a direct cutting into therestroom area through its outer wall, but this expediencydid not materialize because of distraction over the holi-day season and unavailability of a needed independentcontractor.In early January the feed mill employees discussedtheir continuing annoyance with nonaccess to a bath-room and decided to call in WISHA on the matter. Con-tact was actually made by a neighbor of Bowman and on12 January an inspector of that agency made an unan-nounced plant visit from which a written report issued toRespondent. Several minor violations were noted, one ofwhich was "failure to have toilet facilities open for useduring all working hours," for which the routine abate-ment date of 27 January was given. Wolfkill testified thatbathroom access was soon completed, and that coinci-dentally the delayed independent contractor had ap-peared for this work about the same day as the WISHAinspection.On 19 January Wolfkill conducted a meeting of union-represented employees alongwith his administrativestaff.He had prepared a letter of that date to JohnDonovan, secretary-treasurer of Teamsters Local 38, andpresented a copy to each of the assembled employeesalong with advice that Bowman, Hansen, and Williamswere being laid off. At that point Bowman had been em-ployedwithRespondent for nearly 6 years, whileHansen and Williams each had worked there for approxi-mately 13 years.Wolfkill's letter to the Teamsters opened with a refer-ence to Stanwood employees "appear[ing] unhappy,"and that recent occurrences related to the lockout fromformerly available areas and his ultimatum that cleanersurroundings be maintained had "stirred things up." Incontinuing these subjects the letter read, in part:In response to the lockup and the ultimatum toclean up, the employees filed a complaint withWISHA . . . I object to the way that the employ-ees handled this complaint. A compromise couldhave been worked out between management andemployees or through the union. It was not neces-sary to call in a third party . . . I am objecting toan official complaint to a third party without discus-sion.Hansen testified that he worked the day following thismeeting during which he oriented former truckdriverPaul Taylor on unfamiliar operations within the mill andon machinery maintenance. Bowman was recalled brieflyforwork as a truckdriver in February, while Williamswas eventually recalled in September and worked fromthat point until another layoff in March 1985.Wolfkill testified that the January layoffs were a com-bination of plans to improve productivity after installa-tion of a large auger system to a 100-ton-capacity silo aswould increase the amount of ground corn available formixing into feed. He emphasized another factor as loss ofa major customer which had increased Respondent's costof production under previous staffing of the feed mill.The initial adjustments following the layoffs involvedsome overtime work, the transfer of Taylor into regularmillwork, and use of part-time employee Roney. Wolf-killhad also written again to Donavan on 1 Februaryseeking consent to working union members less than thecontractual 8-hour daily guarantee, but such authoriza-tion was never received.C. Collyer IssueOn 14 June the Regional Director proposed deferringto arbitration underCollyer,subject to Respondent's will-ingness which was soon stated in a letter from its counseldated 21 June. Following this, deferral was confirmedand the parties soon selected a Seattle arbitrator to hearwhat was termed "the layoff of Jerry K. Williams." Atan arbitration hearing on 21 January 1985 the cases ofBowman and Hansen were included, with the Union's at-torney asserting the issue under submission should besolely whether the employer violated article 11.02 of theagreement and, if so, what remedy was appropriate. Thispassage of the contract stated simply that "The Employ-er shall not discharge or suspend any employee withoutjust cause."Respondent's attorney proposed that theissue be only, "Did the company lay off Jerry Williamsbecause of his protected concerted activities [and] if so,what is the appropriate remedy?" The Union counteredwith an offer of permitting the arbitrator to frame theissue for decision, but Respondent was unwilling toaccede in this and on that basis the hearing adjournedwith both parties then informing the Regional Directorof their respective positions. On 1 March 1985 the Re-gionalDirector revoked his earlier deferral and issuedcomplaint, citing as a reason that Respondent "has re-fused to proceed to arbitration on the underlying con-tractual dispute herein."Collyer,asmodified byOlinCorp.,268 NLRB 573(1984), permits controlling arbitral resolution of an unfairlabor practice issue in appropriate cases and where thecontractual issue raised by the grievance is factually par- WOLFKILLFEED CORP.allel to what the Board would analyze. Here the Team-sters contractis silent on nondiscrimination language asoften found, except for its article 11.01 in ,which the up-holding of "Union principles" is protected. Such phrase-ology is not equivalent to statutory rights in Section 7 ofthe Act,and Respondent's insistence on a statement ofthe arbitral issue, as stipulatedly described above, woulddeprive the Union of itsentitlementto press for broaderconsideration under the "just cause" notion expresslycontained in the contract.It is axiomatic that arbitrators have extensive authorityto apply various principlesin assessingthe "justness" ofadverse actions,and to resolve the threshhold questionof whether layoffs, as were here involved, constituted"discharge"or at least a "suspen[sion]"under contractlanguagewhich the arbitrator was without authority toalter.Respondent's action is indefensible underCollyerfor the essential reason that its narrower definition of theissue to be arbitrated could not lead to consideration ofexternalmatter that would be factually parallel to whatisweighed in a classic"just cause" decision.D. Analysisof the MeritsThe questioniswhether or not these layoffs were mo-tivated at least in part by a retaliatory intent with respectto the WISHA inspection.Clearly the employees har-bored a "disgust"with abrupt closing off of their prioraccess to bathroom facilities during nonstore hours andtogeneral comfort breaks as the winter season ap-proached.This was actually voiced to admitted Supervi-sor Schmitt and, although the speaker during this No-vember episode was Taylor, itoccurred in the presenceof Hansen whose attitude was unconcealed concerningthe change.Respondent has established elaborately,through itssales and production records, that customer cutbackswere part of the new year 1984 and,separately,that itsnewly installed plant equipment tended to permit feweremployees to achieve productivity levels of the past.These factors do not, however, offset timing of such un-precedented layoffs, their depth in terms of the full-timeunionizedworkforce nor, most importantly,the verbi-age ofWolfkill's 19 January letter in which he plainly"object[s]" to employees having complained in distastefulmanner to a "third party." This sentiment is directly atodds with the statutory entitlement to undertake justsuch concerted action as was here involved.3 It is not in-cumbent on employees who perceive such a need toobtain advance permission"[from] management . . . orthrough the union,"but is instead their right to so actand be secure from discriminatory consequences.Besides such direct and compelling evidence of moti-vation, the same appearance of retaliatory action wouldbe inferrable from the sudden transfer of Taylor intowork with which he was unfamiliar and with the awk-ward utilization of youthful part-time employees to per-formwhat these experienced individuals had done overmany years without prior interruption to service.Overall9Respondent's extensive argument pertaining to application of the yet-unreconsidered rule fromMeyers Industries,268 NLRB 493 (1984), hasbeen evaluated in reaching this rationale637there is ample, persuasive proof that, as alleged, manage-ment reacted to the WISHA inspection by punitive lay-offs that would not otherwise have been determined.CONCLUSIONS OF LAW1.Wolfkill Feed & Fertilizer Corp. is an employer en-gaged in commerce within the meaning,of Section 2(6)and (7) of the Act.2.General Teamsters Union, Local #38, affiliated withthe International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America is a labor orga-nizationwithin the meaning of Section 2(5) of the Act.3.By laying off employees Donald Bowmen, MarvinHansen,and Jerry K. Williams, the Respondent has vio-lated Section 8(a)(1) of the Act.REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices,I find it necessary to order itto cease and desist and to take certain affirmative actiondesigned to effectuate the policies of the Act.The Respondent having discriminatorily laid offBowman, Hansen, and Williams, it must offer them rein-statement and make them whole for any loss of earningsand other benefits, computed on a quarterly basis fromdates of layoff to date of proper offer of reinstatement,lessany net interim earnings, as prescribed in F.W.WoolworthCo.,90NLRB 289 (1950),plus interest ascomputed inFlorida Steel Corp.,231NLRB 651 (1977).On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed4ORDERThe Respondent,WolfkillFeed & Fertilizer Corp.,Stanwood,Washington, its officers, agents, successors,and assigns, shall1.Cease and desist from(a)Laying off any employee for engaging in protectedconcerted activities for the purpose of mutual aid or pro-tection.(b) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act,(a)Offer Donald Bowman, Marvin Hansen, and JerryK.Williams immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, to substan-tially equivalent positions, without prejudice to their se-niority or any other rights or privileges previously en-joyed, and make them whole for any loss of earnings andother benefits suffered as a result of the discriminationagainst them, in the manner set forth in the remedy sec-tion of the decision.' If no exceptions are filed as provided by Sec 102.46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses. 638DECISIONSOF NATIONAL LABOR RELATIONS BOARD(b) Remove from its files any reference to the unlawfuldischarges and notify the employees in writing that thishas been done and that the discharges will not be usedagainst them, in any way.(c)Preserve and, on request,make available to theBoard or its agents for examination and copying,all pay-roll records,social security payment records,timecards,personnel records and reports,and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d) Post at Stanwood,Washington,copies of the at-tached notice marked "Appendix."5Copies of the notice,on forms provided by the Regional Director for Region19,after being signed by the Respondent'sauthorizedrepresentative,shall be posted by the Respondent imme-diately upon receipt and maintained for 60 consecutivedays in conspicuous places including all places where no-tices to employees are customarily posted. Reasonablesteps shall be taken by the Respondent to ensure that thenotices are not altered,defaced,or covered by any othermaterial.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.s If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT lay off any of you for acting togetherfor the purpose of mutual aid or protection.WE WILL NOT in any like or related manner interferewith,restrain,or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL offer Donald Bowman,Marvin Hansen, andJerry K.Williams immediate and full reinstatement totheir former jobs or,if those jobs no longer exist, to sub-stantially equivalent positions,without prejudice to thierseniority or any other rights of privileges previously en-joyed, and WE WILL make them whole for any loss ofearnings and other benefits resulting from their layoff,less any net interim earnings,plus interest.WE WILL notify them that we have removed from ourfiles any reference to layoffs and that the layoffs will notbe used against them in any way.WOLFKILLFEED & FERTILIZER CORP.